Ray, J.
We have fully and carefully examined the record in this case and find no error; but the judges of *308this court deem it proper to affirm the case upon the ground that the appellant has waived the errors assigned, by his failure to comply with rule ten, requiring a complete abstract of so much of the transcript as is necessary to present the errors assigned and relied upon, to be filed by the appellant.
H W. Chase, J. A. Wilstach, D. Mace and B. F. Bang-don, for appellant.
8. A. Huff and II. P. DeHart, for appellee.
The appellee cannot waive the filing of an abstract for the use of the court. It is the purpose of this court to enforce the rule, and an index to the record will not be accepted as an abstract. 'The abstract filed by the appellee in this case demonstrates the possibility of a full compliance with this rule.
The judgment is affirmed with costs.